 



EXHIBIT 10.5
FIRST AMENDMENT TO THE
FLOWERS FOODS, INC.
ANNUAL EXECUTIVE BONUS PLAN
     This Amendment is made to the Flowers Foods, Inc. Annual Executive Bonus
Plan (the “Plan”) to be effective February 4, 2008. This Amendment was
authorized by the Compensation Committee of the Board of Directors of Flowers
Foods, Inc. (the “Company”), on February 7, 2008, pursuant to the provisions of
Section 9 of the Plan.
     The following is added to the Plan as Section 11:
“11.      Recoupment.   In the event the Compensation Committee has reliable
evidence of knowing misconduct by an Executive Participant that resulted in the
incorrect overstatement of the Company’s earnings or other financial
measurements which were taken into consideration with respect to EBITDA Goals,
and the Executive Participant received a Bonus pursuant to this Plan as a result
of such overstatement, the Compensation Committee shall require that the
Executive Participant reimburse the Company or forfeit, as applicable, the full
amount of any Bonuses paid pursuant to this Plan that resulted from such
overstatement. For the purposes of this paragraph 11, “Executive Participant”
shall mean any Participant who has also received an award at any time pursuant
to the terms of the Company’s 2001 Equity and Performance Incentive Plan, as
amended. This provision shall not apply to any Bonuses paid pursuant to this
Plan for measurement periods prior to 2008. The remedy specified in this
paragraph 11 shall not be exclusive, and shall be in addition to every other
right or remedy at law or in equity that may be available to the Company.”
     The remaining provisions of the Plan are hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the day and year first above stated.

            FLOWERS FOODS, INC.
      By:   /s/ R. Steve Kinsey        R. Steve Kinsey     Title:  Sr. Vice
President and Chief Financial Officer             

